  Case 15-43836      Doc 41    Filed 01/07/19 Entered 01/07/19 14:04:41          Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )             BK No.:    15-43836
James F Staszak                              )
Rebecca J Staszak                            )             Chapter: 13
                                             )
                                                           Honorable LaShonda Hunt
                                             )
                                             )
               Debtor(s)                     )
       ORDER ON CREDITOR'S MOTION FOR RELIEF FROM AUTOMATIC STAY
                            (FIRST MORTGAGE)

        This matter is before the Court on the Motion for Relief from Automatic Stay by ABS REO
Trust (hereinafter "Movant').

       The automatic stay is modified to permit Creditor to enforce its rights against the property
described as 10117 Maple Ave, Oak Lawn, IL 60453 pursuant to the terms and conditions of contract
and applicable nonbankruptcy law.

        Pursuant to 11 U.S.C. § 362 it is ORDERED that the motion is granted. The fourteen (14) day
stay of the order imposed by Bankruptcy Rule 4001(a)(3) is waived.

      IT IS FURTHER ORDERED that the Chapter 13 Trustee shall discontinue all payments to
Movant on its claim under the Chapter 13 Plan filed by the Debtor(s).




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: January 07, 2019                                          United States Bankruptcy Judge

 Prepared by:
 Todd J. Ruchman (6271827)
 Keith Levy (6279243)
 Sarah E. Barngrover (28840-64)
 Adam B. Hall (0088234)
 Edward H. Cahill (0088985)
 Umair M. Malik (6304888)
 Manley Deas Kochalski LLC
 P.O. Box 165028
 Columbus OH 43216-5028
 614-220-5611; Fax: 614-627-8181
 Attorneys for Creditor
 The case attorney for this file is Todd J. Ruchman.
 Contact email is tjruchman@manleydeas.com
